Citation Nr: 1205698	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May to September 1952, from October 1954 to August 1958, and from June 1990 to June 1996 with confirmed periods of active duty training while serving in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the claims for service connection for bilateral hearing loss and tinnitus will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied by rating action of December 1996.  It was noted that bilateral hearing loss and tinnitus existed prior to the Veteran's third period of active service and there was no evidence that bilateral hearing loss and tinnitus were permanently worsened during or as a result of the Veteran's third period of active service.  The appellant was notified and no appeal followed.

2.  Evidence associated with the file since the December 1996 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, the Veteran underwent a VA audiological examination in July 2008 and he has submitted an October 2008 statement from a private physician and additional lay statements.


CONCLUSIONS OF LAW

1.  The December 1996 rating action denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since entry of the decision in December 1996, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claims are reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  

Background and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to excessive noise exposure during service from artillery fire and aircrafts without use of proper hearing protection.  Specifically, he asserts that his current bilateral hearing loss and tinnitus originated during or is otherwise related to noise exposure endured during any of his three periods of active service.  He further asserts that his bilateral hearing loss and tinnitus which was noted in July 1989 was permanently worsened during or as a result of his third period of active duty service dating from June 1990 to June 1996.  

The Board observes that the Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously considered and denied by the RO in a December 1996 rating decision.  The Veteran did not appeal that determination.  In general, a rating decision that is not timely appealed is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, at the time of the original rating decision in 1996, there was no evidence that the Veteran's bilateral hearing loss or tinnitus which existed in 1989 was aggravated during his third period of active service dating from June 1990 to June 1996.  In October 2008, a statement was received from the Veteran's private otolaryngologist indicating that the Veteran sustained noise exposure which resulted in hearing loss that required use of hearing aids prior to his activation to active duty in 1990 and which the Veteran indicated was definitely worse following his discharge from active duty in 1996.  This evidence constitutes new and material evidence and the claims are appropriately reopened.  See 38 C.F.R. § 3.156(c).

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the evidence demonstrates that the Veteran's current bilateral hearing loss may have been incurred during or otherwise related to the Veteran's first two periods of active duty service dating from May to September 1952 and from October 1954 to August 1958, or, in the alternative, that any bilateral hearing loss and tinnitus that may have preexisted the Veteran's third periods of active service may have been permanently worsened during or as a result of his third period of active service.  Indeed, the Veteran and his private otolaryngologist have provided competent evidence regarding whether the Veteran's bilateral hearing loss and tinnitus may have had their onset during or be caused or aggravated by or otherwise related to any incident of military service, to include noise exposure therein.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed. 


ORDER

New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


REMAND

Reopening the claims does not end the inquiry; rather, consideration of the claims on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

Regarding the Veteran's second period of active duty service, dating from October 1954 to October 1958, the Board observes that his Military Occupational Specialty (MOS) was an Aircraft Prop Repairman.  Service treatment records pertaining to this period of active service reveals that upon undergoing an enlistment examination in October 1954, the Veteran's hearing was 15/15 bilaterally upon Whispered Voice testing.  It is noted that the June and July 1958 audiometric findings have to be converted from ASA units to ISO units for comparison with current findings. Moreover, the June 1958 audiological evaluation revealed that although the Veteran was provided with earplugs, he reportedly rarely or never wore ear protection other than dry cotton during loud noise exposure.  His reported noise exposure on that occasion included gunfire, light combat arms, basic training, and hunting.  

Thereafter, service personnel records show that the Veteran enlisted in Reserve service without any periods of active duty for training from November 1963 to June 1964.  Upon undergoing a service examination in August 1963, the Veteran indicated that he had worked an administrative job for 3 years and 8 months prior.  His hearing was 15/15 bilaterally upon Whispered Voice testing.  The findings for the reserve duty also have to be converted through October 1967.

Additional service personnel records show that the Veteran served in the Army National Guard from June 1964 to January 1968 with three periods of active duty training which the Veteran has indicated was with SSG 166 Cam. Sq. of the Delaware Air Guard located in New Castle, Delaware.  Similarly, the Veteran's July 1996 claim for service connection indicated that he served additional Reserve or Guard service from July 1968 to November 1974 in PNI IUWd-4, Wis. Navy Reserve located in Wilmington, Delaware and from November 1976 to June 1990 with the 2076th USARF School Wis. Army Reserve in Wilmington, Delaware.  However, it is unclear whether the associated Reserve and/or Guard service treatment records and examination reports, if any, dating from June 1964 to March 1977 have been requested.  

In addition, service examination reports show that the Veteran reportedly underwent stapedectomies of the left ear in 1984 and of the right ear in October 1989 which were performed by Dr. Michael Anticaglia located in Wilmington, Delaware.  However, it does not appear that the associated treatment records and operational reports have been requested or associated with the claims folder.  

In any event, of the service treatment records and examination reports currently associated with the claims folder, tinnitus, and a right ear hearing loss disability for VA purposes was first shown upon undergoing a Reserve service annual examination in February 1986.  See 38 C.F.R. § 3.385.  Although a left ear hearing loss disability was not indicated by the numerical results of the February 1986 audiogram, it was noted that the Veteran had 55 percent hearing loss in his left ear at that time and he wore a hearing aid in his left ear during the examination.  

A current bilateral hearing loss disability was confirmed by a July 2008 VA audiological examination.  The Board acknowledges that the July 2008 examiner found that the Veteran's current bilateral hearing loss preexisted his third period of active service and that it did not worsen therein, however, the Veteran's first two periods of active service were not considered or discussed, nor was the shift in hearing following his first period of active service considered as discussed above.  Moreover, the examiner did not render an opinion pertaining to service connection for tinnitus.  

Accordingly, the Board finds the July 2008 VA opinion to be inadequate and an examination and opinion is necessary for a determination as to whether the Veteran's current bilateral hearing loss and tinnitus originated or was permanently worsened during or as a result of any period of active service, or is otherwise related to any incident of any period of active military service, to include noise exposure therein.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, prior to arranging for the VA examination, the RO/AMC should obtain any outstanding records of VA audiological treatment, along with any other outstanding records of post-service audiological treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request any outstanding active, Reserve, and National Guard service treatment records and examination reports dating from June 1964 to March 1977 from the National Personnel Records Center and from the Reserve and Guard units alluded to by the Veteran in his July 1996 claim for service connection.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss or tinnitus since his August 1958 discharge from service, to include any treatment and operation reports for stapedectomies of the left ear in 1984 and of the right ear in October 1989 from Dr. Michael Anticaglia located in Wilmington, Delaware.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, if any, to include all audiological treatment records and evaluations dating since August 1958.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss and tinnitus, and to obtain an opinion as to whether such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear and/or tinnitus arose or was aggravated (permanently worsened beyond normal progression) during any period of active service or are otherwise related to any incident of service, including noise exposure from artillery and aircrafts therein.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms.  If alternative causes for bilateral hearing loss and tinnitus are identified, they should be stated.  Review all the service medical records, including in-service audiometric studies.  A rationale for all opinions expressed should be provided.

4.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

5.  Then readjudicate the claims on appeal.  If the claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


